Case 4 19-cv-00791-JVS-ADS Document 76 Filed 09/08/20 Page1of1 Page ID #:1355

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Tissue Anchor Innovations, LLC, Case No.: 8:19-CV-00791-JVS-ADS
Plaintiff, ORDER JOINT STIPULATION
Vs. REGARDING VOLUNTARY

Fountain Valley Regional Hospital and DISMISSAL WITH PREJUDICE

Medical Center, Los Alamitos Medical

Center, and Boston Scientific Complaint Filed: April 30, 2019
Corporation,

Defendants.

 

 

Having considered the parties’ Joint Stipulation Regarding Voluntary
Dismissal With Prejudice, it is hereby ORDERED that the stipulation is
GRANTED.

The instant proceeding is DISMISSED WITH PREJUDICE pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(11), and each party shall bear its own

attorneys’ fees and costs.

Date: September 08, 2020 eo U) Nell /

“Fon. James 7 Selna
United States District Court Judge

 

 

PROPOSED ORDER
CASE NO. 8:19-CV-00791-JVS-ADS

 
